EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 9-17 are amended as seen below. The Examiner notes that, as discussed on pages 5-9 of the Non-Final Rejection, the amendments are solely for enhancing the clarity of the withdrawn claims, and for placing the withdrawn claims in condition for rejoinder by amending certain claim language to be consistent with the language previously used in the product claims, and are not considered to alter the overall scope of the claims.

--  9. (Rejoined, Currently Amended) A pair of compression pants comprising a flat-knitted material according to claim 1.

10. (Rejoined, Currently Amended) A method for producing a flat-knitted material according to claim 1, wherein, first, [[an]] the upper base knitted section is knitted, to which [[a]] the seat section wherein the plurality of gussets flat-knitted material, wherein the gussets of the left half of the knitted material , and the gussets of the right half and the gussets of the left half each form one of the 3- dimensionally curved parts.

11. (Rejoined) The method according to claim 10, wherein each gusset is knitted at least over four rows of stitches.

12. (Rejoined) The method according to claim 10, wherein the number of stitches forming each gusset decreases after every second or every fourth row of stitches.

13. (Rejoined, Currently Amended) The method according to claim 10, wherein the gussets of one of the two 3-dimensionally curved parts and the gussets of [[an]] the other of the two 3-dimensionally curved parts are knitted so thatthe gussets overlap in a middle area of the seat section.

14. (Rejoined, Currently Amended) The method according to claim 10, wherein, in the seat section, a first intermediate base knitted section a plurality of stitches wide in the transverse direction of the knitted material is knitted between the two 3-dimensionally curved parts 

15. (Rejoined, Currently Amended) The method according to claim 10, wherein a lower base knitted section is knitted onto the seat section, the lower base knitted section being formed by at least two additional lower gussets knitted with an offset to each other in the at least two additional lower gussets extending over more rows of stitches than the gussets in the seat section.

16. (Rejoined, Currently Amended) The method according to claim 14, wherein a lower base knitted section is knitted onto the seat section, the lower base knitted section being formed by at least two additional lower gussets knitted with an offset to each other in the transverse direction of the knitted material, and in the lower base knitted section, a second intermediate base knitted section which is a plurality of stitches wide in the transverse direction of the knitted material is knitted between the two 3-dimensionally curved parts 

17. (Rejoined) The method according to claim 10, wherein the seat section is knitted with a yarn which is of a color different from that of the at least one knitting yarn forming the upper base knitted section.  --


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, alone or in combination, teaches a flat-knitted material for a pants part having, in combination with other limitations: two adjacent, slightly hemispherical, 3-dimensionally curved parts, wherein each 3-dimensionally curved part is formed by a plurality of knitted gussets adjoining each other, wherein each gusset comprises a plurality of rows of 
The closest prior art of record is Rinehart (US Patent No. 3,103,111) in view of Knohl (US Patent No. 3,425,246) and Clark (US Patent No. 2,016,168), as discussed in at least the Final Rejection mailed on March 12, 2021. Rinehart, Knohl, and Clark together teach all of the claimed limitations except for wherein each gusset row is formed from a number of stitches that is less than a number of stitches forming at least one row of the upper base knitted section, and wherein the stitches of the gussets are formed from the at least one knitting yarn, with the elastic weft yarn interknitted in the stitches of the gussets.
Absent a teaching in the prior art, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the knit material together taught by Rinehart, Knohl, and Clark to have the claimed structure, as such a modification would be improper hindsight modification based solely upon Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

REJOINDER
Claims 1-8 are allowable. Claims 9-17, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Groups I, II, and III, as set forth in the Office Action mailed on 9/21/18, is hereby withdrawn, and claims 9-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129,131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 9-17 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732